Case 1:18-cv-04561-ILG-SMG Document 31 Filed 10/15/18 Page 1 of 2 PageID #: 153



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

                                                      )
 RELIANT TRANSPORTATION, INC.,                        )
                                                      )
                               Plaintiff,             )
                                                      )            DECLARATION OF
        v.                                            )         RICHARD S. SIEGEL, ESQ.
                                                      )       IN SUPPORT OF DEFENDANTS’
 DIVISION 1181 AMALGAMATED TRANSIT                    )           MOTION TO DISMISS
 UNION – NEW YORK EMPLOYEES                           )
 PENSION FUND, et al.                                 )       Case No. 1:18-cv-04561-ILG-SMG
                                                      )
                               Defendants.            )
                                                      )

        Richard S. Siegel, Esq., pursuant to 28 U.S.C. § 1746, declares:

        1.      I am an Associate with Slevin & Hart, P.C., counsel to Defendants the Division

 1181 Amalgamated Transit Union – New York Employees Pension Fund (the “Fund”), Neil

 Strahl, Neil Mancuso, Corey Muirhead, and Stanley Brettschneider (collectively, “Defendants”)

 in the above-referenced action. I make this Declaration in support of Defendants’ Motion to

 Dismiss.

        2.      Attached hereto as Exhibit 1 is a true and correct copy of the Fund’s Restated

 Agreement and Declaration of Trust.

        I declare under penalty of perjury under the laws of the United States of America that the

 foregoing is true and correct to the best of my knowledge, information, and belief.

        Executed on this 15th day of October, 2018.

                                              /s/ Richard S. Siegel
                                              Richard S. Siegel, Esq.
Case 1:18-cv-04561-ILG-SMG Document 31 Filed 10/15/18 Page 2 of 2 PageID #: 154




                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on October 15, 2018, the within and foregoing Declaration of

 Richard S. Siegel in Support of Defendants’ Motion to Dismiss was served via ECF which will

 provide notice of filing to all counsel of record.

                                                      /s/ Richard S. Siegel
                                                      Richard S. Siegel

 20670524v1
